Exhibit 21.1 The following is a list of our significant subsidiaries: Country of Company Incorporation Orthofix Inc. United States Blackstone Medical, Inc. United States Breg, Inc. United States Orthofix Holdings, Inc. United States Orthofix US LLC United States Orthofix S.r.l Italy Novamedix Services Limited U.K. Orthosonics Limited U.K. Intavent Orthofix Limited U.K. Orthofix Limited U.K. Orthofix UK Limited U.K. Colgate Medical Limited U.K. Victory Medical Limited U.K. Swiftsure Medical Limited U.K. Novamedix Distribution Limited Cyprus Inter Medical Supplies Limited Cyprus Inter Medical Supplies Limited Seychelles Orthofix AG Switzerland Goldstone GmbH Switzerland Blackstone GmbH Germany Orthofix GmbH Germany Breg Deutschland GmbH Germany Orthofix International B.V. Holland Orthofix II B.V. Holland Orthofix do Brasil Brazil Orthofix S.A. France Promeca S.A. de C.V. Mexico Implantes Y Sistemas Medicos, Inc. Puerto Rico
